Exhibit 10.4

 

SERVICES AGREEMENT

 

THIS SERVICES AGREEMENT (this “Agreement”) is effective as of January 12, 2012,
by and between Rouse Properties, Inc. (“Rouse”) and Brookfield Asset Management
Inc. (“Brookfield” and together with Rouse, the “Parties”);

 

WHEREAS, Rouse and General Growth Properties, Inc. have entered into that
certain Separation Agreement (the “Separation Agreement”) dated as of January
12, 2012 pursuant to which Rouse shall become a new publicly traded company; and

 

WHEREAS, Rouse desires to engage Brookfield to provide financial services by
seconding two of its employees to Rouse to serve as the Chief Financial Officer
and the Vice President, Finance of Rouse for up to a period of one year
following the Distribution (as defined in the Separation Agreement) and
Brookfield desires to provide two employees to serve Rouse in such capacities.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants set forth
in herein and other good and valuable consideration, and contingent upon the
consummation of the transactions contemplated by the Separation Agreement, the
Parties hereby agree as follows:

 

ARTICLE I

 

RESPONSIBILITIES OF BROOKFIELD

 

Section 1.1             Provision of Seconded Employees.  Subject to the terms
and conditions hereof, Brookfield shall furnish to Rouse during the Term (as
defined below) the services of the employees of Brookfield set forth on Exhibit
A hereto (the “Seconded Employees”) to perform the job responsibilities and hold
the titles set forth on Exhibit A hereto or as otherwise mutually agreed by the
Parties in writing.

 

Section 1.2             Term of Agreement.  The term of this Agreement with
respect to each Seconded Employee shall commence as of the day following the
Distribution Date (as defined in the Separation Agreement) and shall continue in
full force and effect with respect to such Seconded Employee until the first
(1st) anniversary of the Distribution Date or such earlier date as may be agreed
by the Parties (the “Term”).  Notwithstanding the foregoing, Rouse or Brookfield
may terminate this Agreement on not less than thirty (30) days written notice to
Brookfield or Rouse, as the case may be.

 

Section 1.3             Status of Seconded Employees.

 

(a)              Seconded Employees providing services to Rouse under this
Agreement shall at all times remain employees of Brookfield.  Rouse shall have
the right to have Brookfield remove any Seconded Employee as a service provider
to Rouse.

 

(b)              All Seconded Employees shall, during the period of their
secondment, be subject to supervision and control by Rouse.  In particular,
Rouse shall determine what tasks Seconded Employees shall perform.  Certain
Seconded Employees shall hold supervisory positions and, in such capacity
(unless otherwise determined by Rouse), shall

 

--------------------------------------------------------------------------------


 

control and determine the procedures to be followed by other Seconded Employees
regarding the time, place and manner of performance of work for Rouse by
Seconded Employees; provided, however, that such Seconded Employees having
supervisory responsibilities shall adhere to all of Rouse’s policies, practices
and contractual obligations unless otherwise mutually agreed by the Parties.

 

Section 1.4             Employee Benefits Matters.  Throughout the Term all
Seconded Employees shall participate in the employee benefit programs that
Brookfield generally makes available to similarly situated employees from time
to time.  The Seconded Employees will not participate in Rouse’s employee
benefit programs.

 

ARTICLE II

 

RESPONSIBILITIES OF ROUSE

 

Section 2.1             Reimbursement of Costs.

 

(a)           Rouse shall pay Brookfield all Service Costs as defined in and in
accordance with the methodology set forth on Exhibit B hereto arising under or
relating to the provision of services of Seconded Employees during the Term.

 

(b)           Brookfield shall supply Rouse with an invoice of all Service Costs
on a monthly basis.  Payment shall be made by Rouse of these amounts invoiced
via wire transfer of immediately available funds into a bank account designated
by Brookfield within fifteen (15) days following the date the invoice.

 

ARTICLE III

 

INDEMNIFICATION AND LIMITATION OF LIABILITY

 

Section 3.1             Indemnification of Brookfield.  All Seconded Employees
shall, during the period of their secondment, be subject to supervision and
control by Rouse.  Rouse shall indemnify and hold Brookfield, its affiliates and
their respective officers, directors, employees (including Seconded Employees to
the extent entitled to indemnification by Brookfield) and agents harmless from
all liabilities relating to or arising from the provision of services of
Seconded Employees (other than acts or omissions of Seconded Employees and the
provision of compensation and benefits to Seconded Employees which Rouse is
required to pay to Brookfield pursuant to Section 2.1 hereof).

 

Section 3.2             Indemnification of Rouse.  Brookfield shall indemnify
and hold Rouse, its affiliates and their respective officers, directors,
employees and agents harmless from all liabilities relating to or arising from
the gross negligence or willful misconduct of Brookfield (other than acts or
omissions of Seconded Employees) with respect to Seconded Employees during their
secondment.  The maximum amount of the aggregate liability of Brookfield under
this Section 3.2 will be equal to the amounts paid in respect of Services
pursuant to this Agreement.

 

2

--------------------------------------------------------------------------------


 

ARTICLE IV

 

RELATIONSHIP OF PARTIES

 

Section 4.1             Delivery of Information; Cooperation Between the
Parties.  The Parties shall provide each other with all such information and
materials reasonably necessary to effect the Parties’ prompt and complete
performance of their duties and obligations under this Agreement.  The Parties
agree that they shall cooperate with each other and shall act in such a manner
as to promote the prompt and efficient completion of the obligations hereunder.

 

Section 4.2             Confidentiality.  All materials delivered by Rouse to
Brookfield or Brookfield to Rouse pursuant to this Agreement shall be treated as
confidential information unless required to be disclosed pursuant to law or an
order of a court of competent jurisdiction.  The terms of this Section 4.2 shall
survive termination of this Agreement.

 

Section 4.3             Contractor Relationship.

 

(a)              The Parties stipulate and agree that Brookfield and each
Seconded Employee is an independent contractor with respect to its, his or her
duties to Rouse for all payroll, benefit and workers compensation purposes.

 

(b)              Unless otherwise agreed by the Parties, neither Rouse nor
Brookfield shall represent to any party that any Seconded Employee is an
employee of Rouse, or that such Seconded Employee’s relationship to Rouse is
other than that of an independent contractor for purposes described in Section
4.3(a).

 

Section 4.4             Compliance with Law.  Brookfield and its employees
(other than Seconded Employees), and any contractors, subcontractors and other
agents engaged by Brookfield, shall comply with all applicable laws in
connection with the employment or termination of employment of Seconded
Employees.

 

ARTICLE V

 

MISCELLANEOUS

 

Section 5.1             Governing Law.  This Agreement is made pursuant to and
shall be governed by and construed in accordance with the laws of the State of
New York, without regard to any conflict of law rules which might result in the
application of the laws of another jurisdiction.  Each party hereby
unconditionally and irrevocably submits to the exclusive jurisdiction of the
United States District Court for the Southern District of New York or any New
York State court sitting in New York City.

 

Section 5.2             Notices.  All notices, requests, claims, demands and
other communications under this Agreement shall be in writing and shall be given
or made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by overnight courier service, by facsimile or electronic
transmission with receipt confirmed (followed by delivery of an original via
overnight courier service) or by registered or certified mail (postage prepaid,
return receipt requested) to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 5.2):

 

3

--------------------------------------------------------------------------------


 

(a)

if to Brookfield:

 

 

 

Brookfield Asset Management Inc.

 

Brookfield Place

 

181 Bay Street

 

Suite 300

 

Toronto, Ontario

 

M5J 2T3

 

Attention:

Joseph Freedman

 

 

(b)

if to Rouse:

 

 

 

Rouse Properties, Inc.

 

1114 Avenue of the Americas, Suite 2800

 

New York, N.Y.

 

10110

 

Attention:

Michael McNaughton

 

 

 

a copy of all notices should also be sent to:

 

 

 

Weil, Gotshal & Manges LLP

 

767 Fifth Avenue

 

New York, NY 10153

 

Attention:

Matthew Bloch

 

Facsimile:

(212) 310-8007

 

Section 5.3             Waiver of Jury Trial.  Each of the Parties hereto hereby
waives the right to a trial by jury in any proceeding or litigation brought
against any other Party with respect to this Agreement or the transactions
contemplated herein.  Each Party represents that this waiver is made knowingly
and voluntarily after consultation with and upon advice of counsel and is a
material part of this Agreement.

 

Section 5.4             Severability.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  To the extent
permitted by law, the Parties waive any provision of law which renders any such
provision prohibited or unenforceable in any respect.

 

Section 5.5             No Third Party Beneficiaries.  The terms and provisions
of this Agreement are intended solely for the benefit of the Brookfield and
Rouse and their respective successors and permitted assigns, and it is not the
intention of the Parties to confer third-party beneficiary rights upon any other
person or entity.  No Seconded Employee, beneficiary or dependent of a Seconded
Employee or other person shall be regarded for any purpose as a third party
beneficiary of this Agreement.

 

4

--------------------------------------------------------------------------------


 

Section 5.6             Entire Agreement.  This Agreement (including the
Exhibits hereto) constitutes the entire agreement of the Parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
undertakings, both written and oral, between or on behalf of the Parties hereto
with respect to the subject matter hereof.

 

Section 5.7             Assignment.  This Agreement shall inure to the benefit
of and be binding on the successors, assigns and legal representatives of each
of the Parties; provided that no Party shall assign this Agreement without the
written consent of each of the other Parties and any attempted assignment
without said consent shall be null, void and without any effect ab initio; and
provided, further, that no such assignment by either Party shall release the
assignor from its obligations hereunder.

 

Section 5.8             Amendment; Waivers.  This Agreement may not be amended,
modified or any provision waived, except by an instrument in writing signed by
the Party or an executive officer of a corporate Party against whom enforcement
of the amendment, modification or waiver is sought.  A waiver by a Party of the
performance of any covenant, agreement, obligation, condition, representation or
warranty shall not be construed as a waiver of any other covenant, agreement,
obligation, condition, representation or warranty.  A waiver by any Party of the
performance of any act shall not constitute a waive of the performance of any
other act or an identical act required to be performed at a later time.

 

Section 5.9             Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be considered one and the same agreement.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Parties hereto has caused this Services
Agreement to be signed as of the date first above written.

 

 

BROOKFIELD ASSET MANAGEMENT INC.

 

 

 

 

 

By:

/s/ Jeffrey Blidner

 

Name:

Jeffrey Blidner

 

Title:

Senior Managing Partner

 

 

 

 

 

ROUSE PROPERTIES, INC.

 

 

 

 

 

By:

/s/ Michael McNaughton

 

Name:

Michael McNaughton

 

Title:

Chief Operating Officer

 

[SIGNATURE PAGE TO SERVICES AGREEMENT]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Seconded Employees

 

Name

 

Function

 

Reporting Officer

Rael Diamond

 

Chief Financial Officer

 

Chief Executive Officer

Timothy Salvemini

 

Vice President, Finance

 

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Service Costs

 

Rouse shall reimburse Brookfield for the following amounts (“Service Costs”)
actually paid by Brookfield with respect to Seconded Employees during their
secondment.  The monthly cost of these services is estimated to be $88,000
(approximately $52,000 for the CFO and $36,000 for the VP Finance):

 

·                  Salary

 

·                  Bonus for 2012, pro-rated based upon period of service

 

·                  Employee benefit expenses, including medical, dental, vision,
prescription drug, life insurance, short- and long-term disability insurance and
accidental death and disability insurance

 

·                  Long-term incentive costs, pro-rated based upon period of
service during the vesting period

 

--------------------------------------------------------------------------------